—In an action to recover damages for breach of contract, the defendant Carlos Salazar appeals from an order of the Supreme Court, Queens County (Lane, J.), entered October 31, 1990, which denied his motion to (1) vacate a judgment entered upon his default, (2) dismiss *648the summons and complaint for lack of personal jurisdiction, or (3), in the alternative, direct a hearing on the issue of personal jurisdiction.
Ordered that the order is reversed, on the law, with costs, and the matter is remitted to the Supreme Court, Queens County, for the purpose of holding a hearing on the issue of whether personal jurisdiction was obtained over the appellant, and for a new determination of the remaining branches of the appellant’s motion.
The court was confronted by conflicting affidavits which raised questions of fact which should have been resolved by a hearing (see, Steiner v Steiner, 81 AD2d 725; see also, Taylor v Jones, 172 AD2d 745). Thompson, J. P., Balletta, Rosenblatt and Eiber, JJ., concur.